Citation Nr: 0740390	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  01-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disorder to include injury residuals and dislocation 
residuals.  

2.  Entitlement to service connection for a chronic cervical 
spine disorder to include upper back traumatic arthritis.  

3.  Entitlement to service connection for a chronic lumbar 
spine disorder to include low back traumatic arthritis.  

4.  Entitlement to service connection for a chronic right 
knee disorder.  

5.  Entitlement to service connection for a chronic left knee 
disorder.  

6.  Entitlement to service connection for a chronic bilateral 
foot disorder to include pes planus/flat feet.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a chronic 
left shoulder disorder to include dislocation residuals and a 
chronic bilateral foot disorder to include flat feet; denied 
those claims; and denied service connection for both a 
cervical spine disorder to include upper back arthritis and a 
lumbar spine disorder to include low back arthritis.  In 
August 2001, the RO reviewed the veteran's claims on the 
merits and denied them.  In January 2002, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
In March 2002, the Board determined that additional 
development of the record was necessary.  In June 2003, the 
Board remanded the veteran's claims to the RO for additional 
action.  

In May 2004, the RO denied service connection for a bilateral 
knee disorder.   In July 2007, the Board requested an opinion 
from a Veterans Health Administration (VHA) medical expert.  
In September 2007, the requested VHA opinion was incorporated 
into the record.  In September 2007, the veteran was provided 
with a copy of the VHA opinion.  In November 2007, the 
accredited representative submitted additional argument in 
response to the VHA opinion.  


FINDINGS OF FACT

1.  The veteran did not serve outside of the United States.  

2.  A chronic left shoulder disorder was not shown during 
active service or for many years thereafter.  The veteran's 
current left shoulder disabilities have not been shown to 
have originated during active service.  

3.  A chronic cervical spine disorder was not shown during 
active service or for many years thereafter.  The veteran's 
current cervical spine degenerative disc disease and 
degenerative joint disease have not been shown to have 
originated during active service.  

4.  A chronic lumbar spine disorder was not shown during 
active service or for many years thereafter.  The veteran's 
current lumbar spine degenerative disc disease and 
degenerative joint disease have not been shown to have 
originated during active service.  

5.  A chronic right knee disorder was not shown during active 
service or anytime thereafter.  

6.  A chronic left knee disorder was not shown during active 
service or for many years thereafter.  The veteran's current 
left knee anterior cruciate ligament tear residuals and 
degenerative joint disease have not been shown to have 
originated during active service.  
7.  A chronic bilateral foot disorder was not shown during 
active service or for many years thereafter.  The veteran's 
current bilateral pes planus, bilateral foot degenerative 
joint disease, and right great toe hallux rigidus have not 
been shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  A chronic left shoulder disorder to include injury 
residuals and dislocation residuals was not incurred in or 
aggravated by wartime service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2007).  

2.  A chronic cervical spine disorder to include upper back 
traumatic arthritis was not incurred in or aggravated by 
wartime service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2007).  

3.  A chronic lumbar spine disorder to include low back 
traumatic arthritis was not incurred in or aggravated by 
wartime service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2007).  

4.  A chronic right knee disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2007).  

5.  A chronic left knee disorder was not incurred in or 
aggravated by wartime service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2007).  

6. A chronic bilateral foot disorder to include pes 
planus/flat feet was not incurred in or aggravated by wartime 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims of entitlement 
to service connection, the Board observes that the RO issued 
VCAA notices to the veteran in January 2001, March 2003, 
October 2003, November 2003, and March 2004 which informed 
him of the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded hearings before both a VA hearing officer and the 
undersigned Veterans Law Judge.  The hearing transcripts are 
of record.  The Board requested a VHA opinion.  The opinion 
was incorporated into the record and a copy was provided to 
the veteran.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  
The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as a preponderance of the evidence is against his claims and 
any notice deficiencies thus rendered moot.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

A.  Left Shoulder 

The veteran's service medical records do not refer to a left 
shoulder disorder or injury.  Army clinical documentation 
dated in June 1968 does indicate that the veteran sustained a 
deep wound in the left axilla region which required suturing.  
The veteran's service personnel records indicate that he 
completed airborne training; received the Parachute Badge; 
and did not serve outside of the United States.  

A July 1998 physical evaluation from D. C. Sullivan, M.D., 
conveys that the veteran complained of left shoulder pain.  
He presented a history of having been struck in the head by a 
roof hatch while working as a private security guard in July 
1998.  

Clinical documentation dated in July 1998 and August 1998 
from S. B. Warren, M.D., states that the veteran complained 
of left shoulder pain on abduction and internal rotation.  He 
reported that he had sustained a shoulder injury in an 
industrial accident approximately four weeks prior to the 
examination.  Dr. Warren commented that the veteran exhibited 
symptoms consistent with a rotator cuff syndrome.  

In his April 1999 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
incurred a left shoulder dislocation and subsequently 
underwent surgery at the Fort Bragg, North Carolina, medical 
facility in 1968.  

In a June 1999 written statement, the veteran advanced that 
he sustained a shoulder dislocation in "a combat jump with 
the 82nd Air Born (sic) unit" and subsequently had "6 or 7 
stitches."  The veteran clarified that he again dislocated 
his shoulder in July 1998 while working as a security guard.  

A November 1999 VA treatment record states that the veteran 
complained of left shoulder pain.  He presented a history of 
left shoulder injuries while in the military and when working 
a private security guard in 1998.  An impression of left 
shoulder tendonitis was advanced. A September 2000 VA X-ray 
study of the left shoulder revealed findings consistent with 
degenerative joint disease and no evidence of dislocation or 
fracture.  

An October 2000 VA treatment record states that the veteran 
complained of shoulder pain.  He reported that he had made 
approximately 12 inservice parachute jumps during active 
service.  The veteran indicated that he had sustained a 
traumatic injury under his right arm from his gun during a 
1968 jump.  An assessment of left shoulder degenerative joint 
disease was advanced

In an October 2000 written statement, the veteran reiterated 
that he had injured his shoulder while "performing a full 
field combat jump with the 82nd Airborne."  He clarified that 
when he hit the ground, "the muzzel (sic) of the M-16 came 
through the case and stuck in my arm pit causing dislocation 
and 7 or 9 stitches."  The veteran reported that his 
shoulder was put back in place by treating military medical 
personnel and he was subsequently taken to the hospital.  

At a January 2001 hearing before a VA hearing officer, the 
veteran reiterated that he had sustained a left shoulder 
injury during a "full field combat jump" at Fort Bragg, 
North Carolina.  He testified that his left shoulder was 
dislocated and had to be pulled back into place.  The veteran 
stated that he had experienced two subsequent post-service 
left shoulder dislocations.  

In his September 2001 Appeal to the Board (VA Form 9), the 
veteran reiterated that he dislocated his left shoulder in a 
"combat jump" and reinjured his left shoulder in a July 
1998 employment-related accident.  He advanced that he 
sustained a chronic left shoulder disorder as the result of 
his inservice injury.  The veteran clarified that:
All the doctors that treated me for my 
shoulder, back and feet told my (sic) 
that they was (sic) preexisting injuries 
and that small accident I had is what it 
took to take my injuries over the edge.  

At the January 2002 hearing before the undersigned Veterans 
Law Judge, the veteran reiterated that he had incurred a 
chronic left shoulder disorder as the result of injuries 
sustained in a parachute jump.  He testified that he 
reinjured his left shoulder in subsequent inservice parachute 
jumps.  

At an August 2002 VA examination for compensation purposes, 
the veteran complained of chronic left shoulder pain.  He 
presented a history of having been injured in an inservice 
1968 parachute jump when "the nozzle of his M-16 gun went 
through his left shoulder and dislocated his shoulder, and 
caused a laceration under his armpit."  An assessment of 
left shoulder degenerative joint disease was advanced.  The 
examiner commented that:

As far as whether these conditions 
originated or worsened during the 
service, the veteran stated that they did 
originated in the service, and he also 
gave history of a car accident and injury 
on the job during civilian life.  I could 
not find any documentation of these 
conditions in the military C-file I have 
today, so I cannot establish that 
relation without the resort to 
speculation.  

The August 2007 VHA opinion conveys that the veteran's claims 
files had been reviewed.  The physician opined that:

There is absolutely no documented 
evidence that a serious injury ever 
occurred during the stated years of 
military service to cause any of the 
mentioned chronic conditions.  Nor can 
routine activities (including 
parachuting) of a paratrooper be linked 
with any of the chronic conditions 
detailed in the medical records reviewed.  
Specifically, an axillary laceration, per 
se, does not generally lead to a 
degenerative disease of the shoulders at 
a later date.  

In response to the questions posed:

1.  Is it more likely than not; at least 
as likely as not; or less likely than not 
that the veteran's chronic left shoulder 
disability was initially manifested 
during active service; is 
etiologically-related to his in-service 
left axilla laceration and/or inservice 
parachute jumps; or is in any other way 
causally related to active service?  
In my opinion it is less likely.  
(emphasis in the original).

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service personnel records reflect that 
he completed airborne training and received the Parachute 
Badge.  He is noted to have not served outside of the United 
States.  A chronic left shoulder disorder was not shown 
during active service or for many years thereafter.  The 
first clinical documentation of a chronic left shoulder 
disorder is dated in July 1998, some 28 years after service 
separation.  No competent medical professional has attributed 
the veteran's chronic left shoulder disabilities to active 
service.  Indeed, the VHA opinion specifically negates such 
an etiological relationship.  

The veteran asserts that he incurred a chronic left shoulder 
disorder in a 1968 "combat" parachute jump in which he 
claims to have sustained his documented left axilla region 
laceration.  Initially, the Board notes that that the veteran 
did not serve outside of the United States.  Therefore, he 
could not have participated in actual combat.  While his 
service medical records report that he incurred a June 1968 
left axilla region deep laceration, there is no indication as 
to how the injury was sustained.  The veteran's claim is 
supported solely by his accredited representative's written 
statements and his own testimony and written statements on 
appeal.  The veteran is competent to state that he injured 
his left shoulder during an inservice parachute jump.  
However, a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the causation of 
a particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Given the absence of any competent evidence 
reflecting that the veteran's chronic left shoulder 
disabilities originated during active service, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  

B.  Spine

At his August 1969 physical examination for service 
separation states that he complained of occasional back pain.  
He reported that he had twisted his back while playing 
basketball.  On examination, the veteran was reported to 
exhibit a normal spine.  

The July 1998 physical evaluation from Dr. Sullivan conveys 
that the veteran complained of neck and low back pain.  He 
presented a history of having been struck in the head by a 
roof hatch while working as a private security guard in July 
1998.  Contemporaneous X-ray studies of the spine revealed 
findings consistent with degenerative arthritis of the 
cervical, thoracic, and lumbosacral spinal segments.  The 
doctor observed that:

This gentleman's symptoms are more than 
one would generally anticipate under 
these circumstances.  ...  He has very 
extensive degenerative arthritis and 
denies any prior history of symptoms in 
these areas.  

Treatment records from Jernigan Rehabilitative Services, 
Inc., indicates that the veteran complained of cervical and 
lumbosacral spine pain following a July 1998 
employment-related accident in which he was struck in the 
head while closing an overhead steel door.  Assessments of a 
cervical strain and lumbar spine limitation of motion were 
advanced.  
Magnetic resonance imaging studies of the spine from Thomas 
Egan, M.D., dated in October 1998 revealed findings 
consistent with cervical and lumbar spine degenerative disc 
disease and cervical spine degenerative joint disease.  

An October 1998 physical evaluation from Larry D. Horvath, 
D.O., notes the veteran's history of having been struck in 
the head by an overhead steel door in July 1998 while working 
as a security guard.  He denied any prior neck or back 
injuries.  Impressions of post-traumatic cervicodorsal 
myofascial syndrome and post-traumatic lumbar myofascial 
syndrome were advanced.  Dr. Horvath opined that the 
veteran's lumbar spine disorder "certainly could be new or 
old, but he has had no history to suggest anything in the 
past."  

VA X-ray studies of the spine dated in May 1999 revealed 
findings consistent with cervical and lumbar spine 
degenerative disc disease and cervical spine degenerative 
joint disease.

An October 2000 VA treatment record states that the veteran 
complained of neck and back pain.  He reported that he had 
made approximately 12 inservice parachute jumps.  Assessments 
of "some cervical spondylosis" and "degeneration of the 
lumbar spine with history of parachuting in the military ... 
suspect this aggravated" were advanced.  

In his October 2000 written statement, the veteran advanced 
that he experienced upper and lower back pain following the 
parachute landing in which he sustained his left axilla 
laceration.  

At the January 2001 hearing before a VA hearing officer, the 
veteran testified that he had injured his back in the same 
parachute jump accident in which he injured his left 
shoulder.  In his September 2001 written statement, the 
veteran reiterated that he had injured his back in the same 
inservice parachute jump in which he sustained his left 
axilla laceration.  He related that he had been treated for a 
chronic back disorder during active service.  

At the January 2002 hearing before the undersigned Veterans 
Law Judge, the veteran reiterated that he incurred chronic 
upper and lower back disorders as the result of injuries 
sustained in an inservice parachute jump.  He testified that 
he reinjured his spine in subsequent inservice parachute 
jumps.  

At the August 2002 VA examination for compensation purposes, 
the veteran reported that he injured his upper and lower back 
in the same inservice parachute jump in which he had injured 
his left shoulder.  Assessments of cervical spine and lumbar 
spine degenerative disc disease were advanced.  The examiner 
commented that:

As far as whether these conditions 
originated or worsened during the 
service, the veteran stated that they did 
originated in the service, and he also 
gave history of a car accident and injury 
on the job during civilian life.  I could 
not find any documentation of these 
conditions in the military C-file I have 
today, so I cannot establish that 
relation without the resort to 
speculation.  

The August 2007 VHA opinion conveys that the veteran's claims 
files had been reviewed.  The physician opined that:

There is absolutely no documented 
evidence that a serious injury ever 
occurred during the stated years of 
military service to cause any of the 
mentioned chronic conditions.  Nor can 
routine activities (including 
parachuting) of a paratrooper be linked 
with any of the chronic conditions 
detailed in the medical records reviewed.  
...

In response to the questions posed:

***
2.  Is it more likely than not; at least 
as likely as no; or less likely than not  
that the veteran's chronic cervical spine 
disability was initially manifested 
during active service; is 
etiologically-related to his inservice 
left axilla laceration and/or inservice 
parachute jumps; or is in any other way 
causally related to active service?  
In my opinion it is less likely.  

3.  Is it more likely than not; at least 
as likely as no; or less likely than not  
that the veteran's chronic lumbar spine 
disability was initially manifested 
during active service; is 
etiologically-related to his left axilla 
laceration and/or parachute jumps; or is 
in any other way causally related to 
active service?  
In my opinion it is less likely.  
(emphasis in the original).  

Neither a chronic cervical spine disorder nor a chronic 
lumbar spine disorder was shown during active service or for 
many years thereafter.  The first clinical documentation of 
either disability is dated in July 1998, some 28 years after 
service separation.  No competent medical professional has 
attributed the veteran's chronic cervical spine and lumbar 
spine disabilities to active service.  Indeed, the VHA 
opinion specifically negates such an etiological 
relationship.  

The veteran asserts that he incurred chronic cervical spine 
and lumbar spine disorders in the 1968 "combat" parachute 
jump in which he sustained his documented left axilla region 
laceration.  The veteran's claims are supported solely by his 
accredited representative written statements and his own 
testimony and written statements on appeal.  The veteran is 
competent to state that he injured his upper and lower back 
during an inservice parachute jump.  However, he is not 
competent to offer evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Given the absence of 
any competent evidence reflecting that the veteran's chronic 
cervical spine and lumbar spine disabilities originated 
during active service, the Board concludes that a 
preponderance of the evidence is against the veteran's 
claims.  

C.  Knees

At his July 1967 pre-induction physical evaluation, the 
veteran exhibited a right knee scar and no other knee 
abnormalities.  The veteran's service medical records do not 
refer to a chronic knee disorder.  

A November 1999 VA treatment record states that the veteran 
complained of left knee pain of two to three months' 
duration.  An impression of mild left knee osteoarthritis was 
advanced.  

An October 2000 VA treatment record states that the veteran 
complained of left knee pain.  An assessment of "left knee 
popping with McMurray sign and giving way" was advanced.  

VA clinical documentation dated in December 2003 and January 
2004 states that the veteran complained of left knee pain of 
three weeks' duration.  Impressions of left knee bursitis and 
a large loose anterior tibial body were advanced.  

In a June 2004 written statement, the veteran advanced that 
he sustained right knee and left knee disorders during his 
parachute training at Fort Benning, Georgia.  Clinical 
documentation from St. Petersburg General Hospital dated in 
November 2004 indicates that the veteran was diagnosed with a 
partial left knee anterior cruciate ligament tear and 
chondromalacia.  He subsequently underwent surgical repair.  

The August 2007 VHA opinion conveys that the veteran's claims 
files had been reviewed.  The physician opined that:

There is absolutely no documented 
evidence that a serious injury ever 
occurred during the stated years of 
military service to cause any of the 
mentioned chronic conditions.  Nor can 
routine activities (including 
parachuting) of a paratrooper be linked 
with any of the chronic conditions 
detailed in the medical records reviewed.  
...

In response to the questions posed:

***

6.  Is it more likely than not; at least 
as likely as not; or less likely than not  
that the veteran's chronic post-operative 
left knee disability was initially 
manifested during active service; is 
etiologically-related to his inservice 
left axilla laceration and/or inservice 
parachute jumps; or is in any other way 
causally related to active service?  
In my opinion it is less likely.  
(emphasis in the original).

1.  Right Knee

A chronic right knee disorder was not shown during active 
service or at anytime thereafter.  In the absence of evidence 
of current disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claim is supported solely by his accredited 
representative's written statements and his own testimony and 
written statements.  A lay witness is generally not capable 
of offering evidence involving medical knowledge such as the 
existence of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that service connection is not warranted for a chronic right 
knee disorder.  

2.  Left Knee

A chronic left knee disorder was not shown during active 
service or for many years thereafter.  The first clinical 
documentation of a chronic left knee disorder is dated in 
November 1999, some 30 years after service separation.  No 
competent medical professional has attributed the veteran's 
chronic left knee disabilities to active service.  Indeed, 
the VHA opinion specifically negates such an etiological 
relationship.  

The veteran asserts that he incurred a chronic left knee 
disorder during his inservice parachute jumps.  The veteran's 
claim is supported solely by his accredited representative 
written statements and his own testimony and written 
statements on appeal.  The veteran is competent to state that 
he injured his left knee during an inservice parachute jump.  
However, he is not competent to offer evidence involving 
medical knowledge such as the causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that a preponderance 
of the evidence is against the veteran's claim.  

D. Feet

At his July 1967 pre-induction physical evaluation, the 
veteran presented a history of "foot trouble - infectious 
NCD."  The military examiner noted that the veteran 
exhibited normal feet.  At his August 1969 physical 
examination for service separation, the veteran exhibited 
normal feet.  

A May 1999 VA treatment record states that the veteran 
presented a one and one-half year history of bilateral heel 
pain.  A diagnostic impression of plantar fasciitis was 
advanced.  

A June 1999 podiatric evaluation from William J. Beaton, 
D.P.M., indicates that the veteran was diagnosed with 
bilateral heel and arch pain and bilateral first metatarsal 
joint deformities.  A November 1999 written statement from 
Dr. Beaton conveys that the veteran was diagnosed with a 
painful bilateral pes plano deformity with bilateral heel 
spurs and bilateral first metatarsal joint arthritis 
"possibly related injury from service in Army as paritrooper 
(sic) with multiple jumps."  

A January 2000 VA X-ray study of the feet revealed findings 
consistent with bilateral pes planus; bilateral calcaneal 
plantar spurs, and right first phalangeal degenerative joint 
disease.  An October 2000 VA treatment record states that the 
veteran complained of neck, back, shoulder, and left knee 
pain.  An assessment of "degeneration of the lumbar spine 
with history of parachuting in the military ... suspect this 
aggravated, as well as his pes planus" was advanced.  

In his October 23, 2000, written statement, the veteran 
conveyed that:

I was told that I had bad feet when I 
went for my Army physical, and was told 
that I did not pass the physical because 
of my feet and was sent back home.  Later 
I was recall (sic), but never received 
any help for my feet.  

In an October 30, 2000, written statement, the veteran 
related that he had "bad feet before going into the Army."  
He subsequently injured his feet jumping from an Army truck 
after his arrival at Fort Benning, Georgia.  

At the January 2001 hearing before a VA hearing officer, the 
veteran testified that he had exhibited flat feet at his 
physical examination for service entrance.  

At the August 2002 VA examination for compensation purposes, 
the examiner advanced an assessment of bilateral pes planus 
with degenerative joint disease of both feet.  The examiner 
commented that:

As far as whether these conditions 
originated or worsened during the 
service, the veteran stated that they did 
originated in the service, and he also 
gave history of a car accident and injury 
on the job during civilian life.  I could 
not find any documentation of these 
conditions in the military C-file I have 
today, so I cannot establish that 
relation without the resort to 
speculation.  

In his September 2001 Appeal to the Board (VA Form 9), the 
veteran reiterated that he had been found to have "bad 
feet" at his physical examination for service entrance.  He 
believed that his preexisting bilateral foot disorder was 
aggravated during active service.  The veteran clarified 
that:

All the doctors that treated me for my 
shoulder, back and feet told my (sic) 
that they was (sic) preexisting injuries 
and that small accident I had is what it 
took to take my injuries over the edge.  

In a September 2001 written statement, the veteran advanced 
that:

I understand that I had flat feet as a 
child, flat feet are neither necessary 
(sic) abnormal nor painful.  But from all 
of that standing, running, walking & 
jumping can bring on desise (sic) laty on 
in life. Problem with my feet have 
changes with age after leaving the Army.  

At the January 2002 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he sustained a chronic 
bilateral foot disorder during active service when he jumped 
from an Army truck at Fort Benning, Georgia; landed on his 
toes; and his toes "split."  He advanced further that his 
preexisting flat feet had been aggravated by active service.  

At the August 2002 VA examination for compensation purposes, 
the veteran reported that he had chronic bilateral foot 
"problems" prior to active service.  He denied any 
inservice treatment of his feet.  Assessments of bilateral 
pes planus and bilateral foot degenerative joint disease were 
advanced.  The examiner commented that:

As far as whether these conditions 
originated or worsened during the 
service, the veteran stated that they did 
originated in the service, and he also 
gave history of a car accident and injury 
on the job during civilian life.  I could 
not find any documentation of these 
conditions in the military C-file I have 
today, so I cannot establish that 
relation without the resort to 
speculation.  

Clinical documentation from St. Petersburg General Hospital 
dated in November 2004 indicates that the veteran complained 
of right great toe pain.  He was diagnosed with right hallux 
rigidus.  

The August 2007 VHA opinion conveys that the veteran's claims 
files had been reviewed.  The physician opined that:

There is absolutely no documented 
evidence that a serious injury ever 
occurred during the stated years of 
military service to cause any of the 
mentioned chronic conditions.  Nor can 
routine activities (including 
parachuting) of a paratrooper be linked 
with any of the chronic conditions 
detailed in the medical records reviewed.  
...

In response to the questions posed:

***

4.  Is it more likely than not; at least 
as likely as not; or less likely than not 
that the veteran's chronic bilateral foot 
disabilities were initially manifested 
during active service; are 
etiologically-related to his left axilla 
laceration and/or inservice parachute 
jumps; or is in any other way causally 
related to active service?  
In my opinion it is less likely.  
(emphasis in the original).  

A chronic bilateral foot disorder was not shown during active 
service or for many years thereafter.  The first clinical 
documentation of a chronic foot disorder is dated in May 
1999, some 29 years after service separation.  

The veteran asserts that his preexisting bilateral foot 
disorder was aggravated during active service or, in the 
alternative, he incurred a chronic bilateral foot disorder as 
the result of jumping from an Army truck and/or as the result 
of his inservice parachute jumps.  While the report of his 
July 1967 pre-induction physical evaluation notes a history 
of an infectious foot disorder, the veteran exhibited no foot 
abnormalities on contemporaneous examination or subsequently 
at his August 1969 physical examination for service 
separation.  Therefore, the Board finds that a preexisting 
foot disorder has not been objectively shown.  

The record contains conflicting opinions as to the 
relationship between the veteran's foot disabilities and 
active service.  While Dr. Beaton's November 1999 written 
statement conveys that the veteran's bilateral foot 
disabilities were "possibly related injury from service in 
Army as paritrooper (sic) with multiple jumps," the VHA 
opinion specifically negates such an etiological 
relationship.  The Board finds that the VHA opinion is more 
probative than Dr. Beaton as it is based on a review of the 
veteran's claims files and is not speculative.  Therefore, 
the Board concludes that service connection is not warranted 
for a chronic bilateral foot disorder.  


ORDER

Service connection for a chronic left shoulder disorder to 
include injury residuals and dislocation residuals is denied.  

Service connection for a chronic cervical spine disorder to 
include upper back traumatic arthritis is denied.  

Service connection for a chronic lumbar spine disorder to 
include low back traumatic arthritis is denied.  

Service connection for a chronic right knee disorder is 
denied.  

Service connection for a chronic left knee disorder is 
denied.  

Service connection for a chronic bilateral foot disorder to 
include pes planus/flat feet is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


